TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-12-00312-CR



                               Cody Wayne Smith, Appellant

                                               v.

                                The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
           NO. 69592, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant has filed a motion to dismiss his appeal in accordance with rule 42.2. See

Tex. R. App. P. 42.2(a). We grant the motion and dismiss the appeal. See id.



                                            __________________________________________

                                            David Puryear, Justice

Before Justices Puryear, Pemberton and Henson

Dismissed on Appellant’s Motion

Filed: July 13, 2012